[Cite as State v. Shabazz, 2019-Ohio-5245.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 108315
                 v.                                 :

JAMILL SHABAZZ ABDUL,                               :
AKA JAMIL A. SHABAZZ,
                                                    :
                 Defendant-Appellant.


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 19, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                               Case No. CR-07-495551-A


                                              Appearances:

                 Michael C. O’Malley Cuyahoga County Prosecuting
                 Attorney, Jennifer Meyer and Mary M. Frey, Assistant
                 Prosecuting Attorneys, for appellee.

                 Jamill Shabazz Abdul, pro se.


PATRICIA ANN BLACKMON, J.:

                   This cause came to be heard upon the accelerated calendar pursuant

to App.R. 11.1 and Loc.R. 11.1. Defendant-appellant, Jamill Shabazz Abdul, a.k.a.

Jamil A. Shabazz and Jamill Abdul (“Shabazz Abdul”), appeals from trial court’s
judgment denying his petition for postconviction relief. He assigns the following

error for our review:

      I. The trial court violated Crim.R. 43(A) (1) of [Shabazz Abdul].

      II. The trial court violated the substantial rights of [Shabazz Abdul],
      according to Crim.R. 33(C).

      III. The trial court abused its discretion and violated the due process
      rights of [Shabazz Abdul].

               Having reviewed the record and the pertinent law, we affirm the

decision of the trial court.

               In 2007, Shabazz Abdul was convicted of murder with a firearm

specification, notice of prior conviction, and repeat violent offender specification in

connection with the shooting death of Gregory Rogers.            Shabazz Abdul was

sentenced to 15 years to life, plus 3 years for the weapon.

               On direct appeal, Shabazz Abdul argued that the conviction was not

supported by sufficient evidence, and that he did not receive effective assistance of

counsel. This court affirmed. State v. [Shabazz] Abdul, 8th Dist. Cuyahoga No.

90789, 2009-Ohio-225 (“Shabazz Abdul I”).

               Later in 2009, Shabazz Abdul filed a petition for postconviction relief

in the trial court, claiming that a state’s witness committed perjury, and that he was

denied effective assistance of counsel. The trial court denied the petition, and this

court affirmed its decision. State v. Shabazz [Abdul], 8th Dist. Cuyahoga No. 94738,

2010-Ohio-5789 (“Shabazz Abdul II”).
               On May 17, 2012, Shabazz Abdul filed his first motion for a new trial,

challenging his indictment, the amendment of his indictment, and the court’s jury

instructions. The motion for a new trial was denied, and this court affirmed its

decision. State v. Shabazz [Abdul], 8th Dist. Cuyahoga No. 98601, 2013-Ohio-267

(“Shabazz Abdul III”).

               In 2012, Shabazz Abdul filed a pro se challenge to the imposition of

postrelease control for the murder conviction, correctly noting that postrelease

control is not applicable to murder, an unclassified felony. The trial court granted

the motion on August 20, 2012, in a journal entry that stated, “defendant’s

sentencing entry is corrected to eliminate any reference to post-release control.

However, defendant is not entitled to a de novo sentencing. See State v. Lofton, 4th

Dist. [Pickaway] No. 11CA16, 2012-Ohio-2274.”

               On September 9, 2013, Shabazz Abdul filed his second motion for a

new trial, claiming newly discovered evidence. The trial court denied the second

motion for a new trial, and this court affirmed its decision. State v. Shabazz [Abdul],

8th Dist. Cuyahoga No. 100623, 2014-Ohio-3142 (“Shabazz Abdul IV”).

               In 2015, Shabazz Abdul filed a motion for leave to file his third motion

for a new trial, arguing that he was unavoidably prevented from getting newly

discovered exculpatory evidence. However, Shabazz Abdul did not present this

evidence to the court. The trial court denied the motion for leave, and this court

affirmed. State v. Shabazz Abdul, 8th Dist. Cuyahoga No. 103510, 2016-Ohio-3063

(“Shabazz Abdul V”).
              Turning to the instant matter, in February 2019, Shabazz Abdul filed

another petition for postconviction relief. He argued that in 2009, “pursuant to the

remand by the Court of Appeals in Case No. 90789,” his sentence was modified in

his absence in violation of Crim.R. 43. Shabazz Abdul also argued that in 2012, the

trial court issued a nunc pro tunc correction of his sentence to eliminate postrelease

control for murder, and this “effectively vacated [the] sentence and imposed a new

[and void] sentence.” The trial court denied the petition.

                        Petition for Postconviction Relief

              Shabazz Abdul argues that the trial court erred in denying his

February 2019 petition for postconviction relief because a resentencing occurred in

his absence “on remand” in 2009 following his direct appeal. He also argues that

the court erroneously corrected the sentence in 2012 by a nunc pro tunc entry, rather

than resentencing him in a new final appealable order.

              Under R.C. 2953.21, a petitioner may obtain postconviction relief

“only if the court can find that there was such a denial or infringement of the rights

of the prisoner as to render the judgment void or voidable under the Ohio

Constitution or the United States Constitution.” State v. Perry, 10 Ohio St. 2d 175,

226 N.E.2d 104 (1967), paragraph four of the syllabus. A postconviction petition is

a means to reach constitutional issues that would otherwise be impossible to reach

because the evidence supporting those issues is not contained in the record. State

v. Steffen, 70 Ohio St. 3d 399, 410, 639 N.E.2d 67 (1994); State v. Smith, 8th Dist.
Cuyahoga No. 93534, 2010-Ohio-1869, ¶ 11. It does not provide a petitioner a

second opportunity to litigate his or her conviction. Id. at ¶ 12.

               The postconviction relief statute allows only a limited time to file a

petition for postconviction relief and provides that the petition “shall be filed no later

than three hundred sixty-five days after the date on which the trial transcript is filed

in the court of appeals in the direct appeal of the judgment of conviction or

adjudication” challenged by the petition. R.C. 2953.21(A)(2). This restriction is

jurisdictional. R.C. 2953.23(A). However, R.C. 2953.23(A) permits a prisoner to

file an untimely, successive petition for postconviction relief only where the motion

meets the requirements of R.C. 2953.23(A)(1). State v. Apanovitch, 155 Ohio St. 3d
358, 2018-Ohio-4744, 121 N.E.3d 351, ¶ 21-22; State v. Teitelbaum, 10th Dist.

Franklin No. 19AP-137, 2019-Ohio-3175, ¶ 12. The required showing is as follows:

      (1) Both of the following apply:

      (a) Either the petitioner shows that the petitioner was unavoidably
      prevented from discovery of the facts upon which the petitioner must
      rely to present the claim for relief, or, subsequent to the period
      prescribed in division (A)(2) of section 2953.21 of the Revised Code or
      to the filing of an earlier petition, the United States Supreme Court
      recognized a new federal or state right that applies retroactively to
      persons in the petitioner’s situation, and the petition asserts a claim
      based on that right.

      (b) The petitioner shows by clear and convincing evidence that, but for
      constitutional error at trial, no reasonable factfinder would have found
      the petitioner guilty of the offense of which the petitioner was convicted
      or, if the claim challenges a sentence of death that, but for
      constitutional error at the sentencing hearing, no reasonable factfinder
      would have found the petitioner eligible for the death sentence.

R.C. 2953.23(A)(1).
               Res judicata is applicable to all postconviction proceedings. State v.

Szefcyk, 77 Ohio St. 3d 93, 95, 671 N.E.2d 233 (1996). Under this doctrine, a

defendant who was represented by counsel is barred from raising an issue in a

petition for postconviction relief if the defendant raised or could have raised the

issue at trial or on direct appeal. Id. at syllabus.

               Pursuant to R.C. 2953.21(C), a trial court may deny a petition for

postconviction relief without holding an evidentiary hearing where the petition, the

supporting affidavits, the documentary evidence, the files, and the records do not

demonstrate that petitioner set forth sufficient operative facts to establish

substantive grounds for relief. State v. Calhoun, 86 Ohio St. 3d 279, 281, 1999-Ohio-

102, 714 N.E.2d 905.

               On appeal, the reviewing court applies the de novo standard to

determine the issue of whether a successive petition for postconviction relief

satisfies the jurisdictional requirement established in R.C. 2953.23. Apanovitch,

155 Ohio St. 3d 358, 2018-Ohio-4744, 121 N.E.3d 351, at ¶ 24.

                Considering each of Shabazz Abdul’s claims in turn, we begin with

the claim that following “remand” from his direct appeal in Shabazz Abdul I, a

resentencing occurred in his absence. The opinion in the direct appeal, Shabazz

Abdul I, states: “[t]he defendant’s conviction having been affirmed, any bail pending

appeal is terminated. Case remanded to the trial court for execution of sentence.”

Thus, there was no remand for substantive proceedings; only execution of sentence.

Therefore, the record does not support the claim of a resentencing or any
substantive proceedings occurring in Shabazz Abdul’s absence upon remand from

Shabazz Abdul I. Accordingly, this claim is without merit.

               As to the contention that the trial court erred in simply correcting the

sentencing journal entry rather than conducting a new sentencing hearing, this

court rejected this same argument in State v. Opalach, 8th Dist. Cuyahoga No.

100938, 2014-Ohio-5037. This court stated:

      Although the trial court properly notified Opalach of parole instead of
      postrelease control at the December resentencing, conducting the
      resentencing was unnecessary. As previously mentioned, there is no
      statutory requirement that a defendant be advised of parole
      supervision when convicted of an unclassified felony that carries an
      indefinite prison term. See State v. Lawrence, 2d Dist. Montgomery
      No. 24513, 2011-Ohio-5813, ¶ 8; R.C. 2929.19. Accordingly, the trial
      court did not need to resentence Opalach. The court could have simply
      corrected the sentencing entry by eliminating any reference to
      postrelease control.

Id. at ¶ 7, citing State v. Evans, 8th Dist. Cuyahoga No. 95692, 2011-Ohio-

2153, ¶ 8-9.

               As to Shabazz Abdul’s related claim that the 2012 entry created a new

judgment of conviction that, in turn, created a new final appealable order, this

argument was also rejected in Opalach. Id. at ¶ 8.

               In accordance with all of the foregoing, the requirements of R.C.

2953.23 were not satisfied herein, because Shabazz Abdul’s motion does not raise

any constitutional error that could have affected the factfinder’s judgment as to his

guilt. R.C. 2953.23(A)(1)(b). Shabazz Abdul does not identify any new constitutional

right applicable to his case, and he was not “unavoidably prevented” from
discovering the 2009 and 2012 actions raised herein. Therefore, his petition does

not fall within the exceptions permitting a court to consider a late or successive

petition under R.C. 2953.23(A)(1), and it could have been properly dismissed on that

basis alone. See, e.g, State v. Melhado, 10th Dist. Franklin No. 05AP-272, 2006-

Ohio-641, ¶ 18 (“A trial court lacks jurisdiction to hear an untimely filed petition for

post-conviction relief if the two conditions of R.C. 2953.23(A)(1) are not satisfied.”).

Finally, these claims could have been brought during the appeals in Shabazz Abdul

IV or Shabazz Abdul V so they are barred by res judicata.

               The trial court did not err in denying the instant petition for

postconviction relief.

               Judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, JUDGE

MARY J. BOYLE, P.J., and
SEAN C. GALLAGHER, J., CONCUR